Name: 87/25/EEC: Commission Decision of 10 December 1986 approving an amendment to the French multi-sectoral programme for the processing and marketing of agricultural produce from the overseas departments pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  Europe;  overseas countries and territories;  food technology
 Date Published: 1987-01-16

 Avis juridique important|31987D002587/25/EEC: Commission Decision of 10 December 1986 approving an amendment to the French multi-sectoral programme for the processing and marketing of agricultural produce from the overseas departments pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) Official Journal L 014 , 16/01/1987 P. 0053 - 0054*****COMMISSION DECISION of 10 December 1986 approving an amendment to the French multi-sectoral programme for the processing and marketing of agricultural pruduce from the overseas departments pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) (87/25/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 2224/86 (2), and in particular Article 5 thereof, Whereas on 17 September 1985 the French Government forwarded an amendment to the French multi-sectoral programme for the processing and marketing of agricultural produce from the overseas departments, approved by Commission Decision 80/1324/EEC (3), and on 18 April 1986 and 22 September 1986 submitted supplementary information; Whereas the amendment to the programme, which applies to the whole range of agricultural production of the overseas departments, relates in particular to the rationalization and modernization of marketing and processing facilities for sugar cane and tropical fruits and to the rationalization, modernization and expansion of processing facilities for: - other fruit and vegetables, horticultural and floral products, - livestock products (meat and milk products), - cereal and animal feedingstuffs, with a view to enhancing the value of production, expanding market outlets and thereby improving farmers' incomes; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the approval of the amendment to the programme applies only to the investments in the products listed in Annex II to the Treaty; Whereas the amendment to the programme shows that it is justified to permit the financing pursuant to Regulation (EEC) No 355/77, in derogation from the Commission Decision concerning the criteria for the selection of projects to be financed pursuant to Regulation (EEC) No 355/77 (4), of investments in: - the sugar-cane sector, - the milling industry for the processing of local products provided that such investments do not concern the manufacture of flour of bread-making quality; Whereas, in the sector concerned with the production of animal feedingstuffs, the approval applies only to projects for the processing of local basic products or basic products from other regions of the Community; Whereas, in the case of the milk sector, the approval of the amendment does not apply to categories of projects which do not meet the criteria set out in the Decisions on the criteria for selecting projects to be financed pursuant to Regulation (EEC) No 355/77; Whereas the amendment contains sufficient information, as required in Article 3 of Regulation (EEC) No 355/77, to show that the objectives of Article 1 of the Regulation can be achieved in respect of the sector in question; Whereas the time fixed for the execution of the amendment does not exceed the period laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The amendment to the French multi-sectoral programme for the processing and marketing of agricultural produce from the overseas departments, forwarded by the French Government pursuant to Regulation (EEC) No 355/77 on 17 September 1985, concerning which supplementary information was forwarded on 18 April and 22 September 1986, is hereby approved. The approval of the amendment to the programme shall concern only the investments in the products listed in Annex II to the Treaty. Projects may be financed as part of that programme where they concern the sugar-cane sector or flour mills for the processing of local products provided the investments do not relate to the manufacture of flour of breadmaking quality. The approval of the amendment to the programme shall only, in the animal feedingstuffs production sector, to projects for the processing of local basic products or basic products from other regions of the Community. The approval of the amendment to the programme shall not apply, in the milk sector, to the categories of projects which do not meet the criteria set out in the Commission Decisions on the criteria for selecting projects to be financed pursuant to Regulation (EEC) No 355/77. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 10 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 3. 1977, p. 1. (2) OJ No L 194, 17. 7. 1986, p. 4. (3) OJ No L 380, 31. 12. 1980, p. 18. (4) OJ No C 78, 26. 3. 1985, p. 7. OJ No C 152, 10. 6. 1983, p. 2.